PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Wall Warner, et al.
Application No. 15/768,138
Filed: April 13, 2018	
Attorney Docket No. 


:
:
:               DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed April 12, 2021, to revive the above-identified application.

 The petition is GRANTED.

A review of the record discloses that a final Office action was mailed on October 14, 2020, which set a shortened statutory period for reply of three (3) months.  No reply having been received, the application was held abandoned on January 15, 2021. On April 12, 2021, the present petition was filed, along with a Request for Continued Examination (RCE), an amendment, and Oath or Declaration.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed April 12, 2021, a decision on the petition was never rendered.  However, on April 28, 2021, a Notice of Allowance and Fee(s) Due (Notice) was issued, which set a period for reply of three (3) months from the mailing date of the Notice.   

Since the requirements of 37 CFR 1.137(a) were satisfied on April 12, 2021, the petition is granted nunc pro tunc.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

The application is being forwarded to the Office of Data Management to await a response to the Notice of Allowance and Fee(s) Due.  Failure to timely respond will result in abandonment of the application.

Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621. Inquiries relating to issuance or status should be directed to the Office of Data Management at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:   Steven B. Philips
        4208 Six Forks Road
        Raleigh, NC 27609